         Case 1:19-mc-00123-APM Document 1-9 Filed 07/19/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 -------------------------------------                        X
                                                              :
                                                              :    Miscellaneous Case No. _______
                                                              :
                                                              :
                                                              :    Underlying Litigation:
                                                              :
 IN RE NICHOLAS SCHMIDLE,                                     :    Hood v. City of Chicago, et al.,
                                                              :    Case No. 16-cv-1970
                      Non-Party Movant                        :
                                                              :    United District Court for the
                                                              :    Northern District of Illinois
                                                              :

 -------------------------------------                        X


                       DECLARATION OF NICHOLAS SCHMIDLE

I, NICHOLAS SCHMIDLE, declare as follows:

       1.      I am a journalist and author. As relevant here, I joined The New Yorker as a staff

writer in 2012 and have published a number of articles in the magazine since. I am currently

living in Europe and working on my second book.

       2.      Among the numerous articles under my byline published by The New Yorker1 was

one titled “Crime Fiction: Did the Chicago police coerce witnesses into pinpointing the wrong

man for murder?” (“the Article”). Published in the August 4, 2014 issue of the magazine, the

Article considered the 1993 arrest, and 1995 conviction, of a Chicago man named Tyrone Hood

for the murder of Marshall Morgan despite credible allegations that police had coerced witness

statements and now despite strong evidence that another man committed the crime.



   1
    My work for The New Yorker is available online at https://www.newyorker.com/contributors/
   nicholas-schmidle.


DMEAST #38238499 v2
         Case 1:19-mc-00123-APM Document 1-9 Filed 07/19/19 Page 2 of 4



        3.      I spent more than eight months reporting the Article, and my newsgathering

included the review of documents and interviews with dozens of sources, which included both

on-the-record sources and confidential sources.

        4.      Attached hereto as Exhibit A is a true and correct copy of the Article. The Article

is also available online at https://www.newyorker.com/magazine/2014/08/04/crime-fiction.

The New Yorker also posted video of the later confession of the victim’s estranged and troubled

father—who had taken out a life insurance policy on Marshall Morgan just months before—to a

similar killing, the second one he has confessed to committing. That video, and my short article

explaining it, is also available online, at https://www.newyorker.com/news/news-desk/video-

confession-murder.

        5.      In January 2015, outgoing Illinois Governor Patrick Quinn commuted the

remainder of Mr. Hood’s 75-year prison sentence. Summarizing this news, I wrote a January 13,

2015 follow-up article for The New Yorker, titled “Freedom for Tyrone Hood.” Attached hereto

as Exhibit B is a true and correct copy of that article. It is also available online at

https://www.newyorker.com/news/news-desk/freedom-tyrone-hood.

        6.      After a court dismissed charges against Mr. Hood, I understand that in 2016 he

filed a federal civil rights claim against the City of Chicago and eleven police officers, captioned

Tyrone Hood v. City of Chicago et al., No. 16 CV 1970 (N.D. Ill.) (“the Lawsuit”).

        7.      On March 7, 2019, I received a document subpoena issued by counsel for the

police officer defendants (“Defendants”) in the Lawsuit (“the Document Subpoena”). The

Document Subpoena was dated February 22, 2019, and was delivered to me by certified mail.

Attached hereto as Exhibit C is a true and correct copy of the Document Subpoena.




DMEAST #38238499 v2                                2
         Case 1:19-mc-00123-APM Document 1-9 Filed 07/19/19 Page 3 of 4



       8.      My legal counsel at The New Yorker sent an objection to the Document Subpoena

on March 13, 2019. Attached hereto as Exhibit D is a true and correct copy of that objection.

       9.      Until June 29, 2019, I lived in Washington, D.C. On June 18, 2019, a process

came to my house and handed me a deposition subpoena (“the First Deposition Subpoena”). The

First Deposition Subpoena did not seek any documents, and said that I should appear at a

location to be determined on July 12, 2019, for a deposition. Attached hereto as Exhibit E is a

true and correct copy of the First Deposition Subpoena.

       10.     On June 27, two days before my family was scheduled to move to London, a

person I assume to be process server left a document on the front mat of my home in

Washington, D.C. She did not hand me the document or otherwise personally serve me. After

she left, I took a picture of the document through a window:




DMEAST #38238499 v2                             3
        Case 1:19-mc-00123-APM Document 1-9 Filed 07/19/19 Page 4 of 4


         11.     I then retrieved the document from outside my door, which was yet another

 subpoena ("the Second Deposition Subpoena"). Attached hereto as Exhibit F is a true and

 correct copy of the Second Deposition Subpoena. It was much like the First Deposition

  Subpoena, except it set a specific place for a July 12, 2019 deposition.

         12.     The morning of Saturday, June 29, our movers arrived, and we flew out to

 London that night. Thus, my family moved to England that weekend. I am currently in

 residency at Rockefeller Center in Italy from July 8-29, but will then return to London and

 continue working on my next book.

         13.     On July 10, 2019, I received another copy of the Document Subpoena by email,

 from someone who I understand to be an agent of the Defendants. A cover letter stated,

 "[p]lease send the requested records along with the signed and dated Compliance Form." The

 email made no mention of the objection correspondence by my lawyer at The New Yorker. Nor

was any mention made of the fact that my separate outside counsel had discussed the Deposition

Subpoenas with counsel for the Defendants.

        14.     Attached hereto as Exhibit G is a true and correct copy of the printed email, with

attachment, that I received on July 10, 2019.

        15.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct to the best of my knowledge,

information, and belief.


Executed on this 19th day of July 2019.




DMEAST #38238499 vl                               4
